Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an RCE received on 07/19/2022.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-7 and 9 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“display the first preview image in the front view and the second preview image in the back view, wherein the first preview image and the second preview image are alternately displayed on a screen by alternating the first preview image and the second preview image according to a time predetermined interval, wherein the processor configured not to display the second preview image while the first preview image is displayed, and not to display the first preview image while the second preview image is displayed.”

In the primary prior art record, Miyahara (US PG. Pub. 2017/0264789 A1) teaches in Fig. 5, Sect. [0059]-[0061], The GUI screen 170b illustrated in FIG. 5 is for specifying the type of base material (white sheet, transparent film, or color paper) and on which surface of the base material, the front surface or the back surface, to perform printing based on the order of overlaying of the color materials specified on the GUI screen 170a. In the illustrated example, the number of repetitions of the printing can be specified within the range of up to twice. The GUI screen 170b is displayed if the check field 206 is checked on the foregoing GUI screen 170a…The GUI screens 170b includes a check field 301 to select the base material, check fields 302 and 304 for specifying what number of printing to perform on the surface of the base material, and check fields 303 and 305 for specifying what number of printing to perform on the back surface of the base material…if the first printing in the order of overlaying selected on the GUI screen 170a is performed on the back side of a transparent film, “transparent film” in the check field 301 is selected and “first” in the check field 303 is selected.

	In the secondary prior art of record, Zhou (US PG. Pub. 2018/0319187 A1) discloses in Fig. 4, Sect. [0054]-[0055],  A method 60 of manufacturing a film media kit is depicted in FIG. 4. In FIG. 4 is shown a flow chart for the method 60. The method 60 includes providing 62 the first part 10 that is first film element 10. The first film element 10 may be formed of the first film 12 having front side 12a and back side 12b. The front side 12a may be a high gloss smooth surface. The back side 12b may support image-receiving layer 14 for receiving mirror-reflected reversed image 16 printed on top of the image-receiving layer. The nature of the first film 12 and its high gloss has been described above. The composition of the image-receiving layer 14 has been described above. The image-receiving layer 14 may be applied as a coating by a variety of methods, including, but not limited to, a slot coater, a curtain coater, a cascade coater, a blade coater, a rod coater, a gravure coater, a Mylar rod coater, a wired coater, knife coater, a microgravure coater, and the like. The formation of the image 16 itself is not performed as part of this process, but rather at a subsequent time by a user.

	Additionally, third prior art of Aramaki (US PG. Pub. 2018/0007233 A1) discloses in Figs. 5 and 6, Sect. [0074], Step S111 is a step where the user adjusts position, orientation, size, and the like of the front and back surface images of the driver's license displayed on the document platen display unit 122 in step S110. On the liquid crystal panel with a touch panel of the document platen display unit 122, the user adjusts position, orientation, size, and the like by touch operations using fingers, touch pen, and the like while imaging an actual size completion. The images after the adjustment are reflected on the preview screen in synchronization with the touch operations. FIG. 6 is a preview screen after enlarging a front surface image 302_1 and a back surface image 302_2, horizontally dividing the A4 size into an upper half and a lower half by a center line, positionally adjusting a front surface image 302_3 in the upper half of the A4 close to the center line, and positionally adjusting a back surface image 302_4 in the lower half of the A4 close to the center line. If the touch operation is not performed for a predetermined period of time, the operation proceeds to step S112.

	In particular, the closest applied reference of Miyahara fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary and third prior arts of Zhou and Aramaki does not remedy the deficiencies required by claim 1 as follows:
“display the first preview image in the front view and the second preview image in the back view, wherein the first preview image and the second preview image are alternately displayed on a screen by alternating the first preview image and the second preview image according to a time predetermined interval, wherein the processor configured not to display the second preview image while the first preview image is displayed, and not to display the first preview image while the second preview image is displayed.” since the prior arts of Miyahara, Zhou and Aramaki each fail to provide at a predetermined time interval assigned a display screen which shows a front view of a print page and a second display screen showing a back view of a print page which alternates based on a timing function, wherein, each display is displayed independently based on the predetermined time interval assigned as suggested by independent claim 1. 
	
5.	Therefore, whether taken individually or in combination thereof, the limitation(s) of independent claim 1, were not found in any prior art searched, cited and/or of record to include the prior arts of Miyahara, Zhou and Aramaki as required by independent claim 1.

6.	Independent claim(s) 6 and 7 are essentially the same as Independent Claim 1 and refers to “A non-transitory computer readable medium” and “A method” of Claim 1; and is therefore allowed for the same reasons as applied to Independent Claim 1 above.

7.	It follows that dependent claims 2-5 and 9 are inherently allowable for their respective dependency on allowable base claims 1, 6 and 7 as follows:

Regarding dependent Claim 2, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	“the image processing apparatus according to Claim 1, wherein the processor also receives a print job that specifies a front printing and in response to the print job received by the processor specifies the back printing, and displays the first preview image in the front view as an initial setting.”

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the image processing apparatus according to Claim 2, wherein, in response to the print job received by the processor specifies the front printing, generates only a third preview image in a front view which is seen on a print surface of a recording medium, and displays only the third preview image in the front view.”

Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the image processing apparatus according to Claim 1, wherein the processor generates a display image at a time when a special color is printed lastly.”

Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“the image processing apparatus according to Claim 4, wherein the processor generates the first preview image in the front view by mirror-inverting the print data and drawing the print data reversely from printing order of the print data.”

Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The image processing apparatus of claim 1, wherein the second image comprises silhouettes of objects which are in a same predetermined color.”

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."


Conclusion
                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677